                                                                          USDC SDNY
                      Case 1:18-cv-08539-LGS Document 7 Filed 10/11/18 Page 1 of 3
                                                                          DOCUMENT
                                      K EL L EY D RY E & W AR R EN LLP    ELECTRONICALLY FILED
                                                                          DOC #:
                                                   A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                              101 PARK AVENUE             DATE FILED: 10/11/2018
    W AS HI NGTO N, DC                                                                                    F ACSIM I LE

   LOS   A NGE LES, CA
                                                 NEW YORK, NY 10178                                    ( 21 2)   8 08- 7 897

       CHI CAGO, IL                                                                                   www.kelleydrye.com

     S TAM FORD, CT                                      (212) 808-7800

    P A RSI PP A NY, NJ

                                                                                                    ANDREA L. CALVARUSO

  B RUS SE LS,   BE LGI UM                                                                       DIRECT LINE:(212) 808-7853

                                                                                               EMA IL:aca lvaruso@ke lleyd rye.co m

Application GRANTED in part. The deadline for Defendants Target Corporation, Costco Wholesale Corporation,
      AFFILIATE OFFICE

     MUMBAI, INDIA

and Walmart, Inc., to file their Answer is extended from October 15, 2018, to November 30, 2018. The
deadline for Defendant TJX Incentives Sales, Inc. to file their Answer is extended from October 24, 2018, to
December 6, 2018. The Clerk of Court is respectfully
                                               Octoberdirected
                                                        10, 2018to mail a copy of this order to pro se Plaintiff.

Dated:BOctober
       Y ECF 11, 2018
       New York, New York
     The Honorable Lorna G. Schofield
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007-1312


                             Re:   Daniel Pagan v. Jockey International, Inc., Walmart, Inc., Target
                                   Corporation, Costco Wholesale Corporation, and
                                   TJX Incentives Sales, Inc., Case No. 18-CV-8539


      Dear Judge Schofield:

             We represent Defendants Jockey International, Inc., Walmart, Inc., Target Corporation,
      Costco Wholesale Corporation, and TJX Incentives Sales, Inc. (“Defendants”) in the above-
      referenced matter. We write with a relevant update regarding the letter motion filed this
      afternoon requesting an extension to answer, move or otherwise respond to the Complaint. See
      ECF No. 5.

             Approximately one hour after filing the letter motion, pro se Plaintiff Daniel Pagan
      responded to our email seeking his consent to the requested extension and provided his consent
      to same.

              Accordingly, the Parties jointly request a sixty day extension of the time to answer,
      move, or otherwise respond to Plaintiff’s Complaint on behalf of all defendants who have been
      served with Plaintiff’s Complaint in the above-referenced matter. In particular, we request that
      the deadline for Target Corporation, Costco Wholesale Corporation, and Walmart, Inc., to
      answer, move or otherwise respond to the Complaint be extended sixty days from the current
      deadline of October 15, 2018, up to and including December 14, 2018; and the deadline for TJX
      Incentives Sales, Inc. to answer, move or otherwise respond to the Complaint be extended sixty
      days from the current deadline of October 24, 2018, up to and including December 23, 2018.


       4845-1828-9016
            Case 1:18-cv-08539-LGS Document 7 Filed 10/11/18 Page 2 of 3




October 10, 2018
Page Two



                 Thank you for your consideration of this request.


                                                  Respectfully submitted,

                                                  /s/ Andrea L. Calvaruso

                                                  Andrea L. Calvaruso

Encl. (Certificate of Service)

cc:     Mr. Daniel Pagan (via Federal Express and E-mail)




4845-1828-9016
          Case 1:18-cv-08539-LGS Document 7
                                          6 Filed 10/11/18
                                                  10/10/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 10, 2018, the foregoing Defendants’ Updated Letter
Motion Requesting An Extension to Answer, Move, or Otherwise Respond to Plaintiff’s
Complaint was served both via Federal Express and e-mail on Plaintiff Daniel Pagan at the
address listed in the Complaint, pursuant to Judge Schofield’s Special Rules & Practices in Civil
Pro Se Cases:

       Daniel Pagan
       199 Avenue A
       New York, New York
       10009
       info@thelyfestudios.com

                                                    /s/ Andrea L. Calvaruso
                                                    Andrea L. Calvaruso

                                                    Counsel for Defendants
